DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 11/04/2022.  The IDS is being considered by the examiner.

Status of Previous Claim Rejections Under 35 USC § 112 
The previous rejections of claims 1-6 under 35 U.S.C. § 112(a) for the reasons stated in the Office action dated 08/05/2022 are withdrawn in view of the amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations “entirety” and “at least 60 minutes” are new matter because there is no support for these features in the specification as originally filed.  The term “entirety” does not appear anywhere in the specification.  
With respect to the phrase “at least 60 minutes,” this limitation is new matter because the range does not appear in the specification as filed.  Although FIG. 3 discloses an example drying time of 60 minutes, this value is a specific discrete value, whereas “at least 60 minutes” is a range that encompasses all values 60 minutes or more, such as 500 minutes, 1500 minutes, 9900 minutes etc., which are not disclosed in the specification.  A sole value or series of values do not provide support for open-ended ranges because they are directed to single numbers, not an unlimited range of numbers.  This amounts to claim broadening, which is does not meet the written description requirement.  See MPEP § 2163.05(III).
Regarding claims 2-6, the claims are likewise rejected because they require all limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023547 (A1) to Mitooka et al. (“Mitooka”) in view of US 2006/0034723 (A1) to Poszmik (“Poszmik”) and US 6,126,712 to Höhne et al. (“Höhne”) and further in view of US 2002/0040077 (A1) to Hanejko et al. (“Hanejko”).
Regarding claim 1, Mitooka discloses a method of making chips (method of manufacturing material) made of aluminum-containing magnesium alloy (first powder) that are coated with carbon powder (second powder).  Abstract.  The chips have applications in a thixomolding process (thixomolding material).  Para. [0047].  
The magnesium alloy is generally 80% by weight or more magnesium (first powder contains Mg as a main component).  Para. [0038].
The chips are made by mixing (stirring) magnesium alloy chips with carbon so that the surfaces of the chips are substantially and homogeneously coated with the carbon (the second powder covers the first powder with the second powder being attached to a surface of the first powder).  Para. [0068].
Mitooka teaches that there are no particular restrictions on the method of coating the surface of the chips with carbon powder (para. [0045]), but is silent regarding a particular coating sequence of steps.  Mitooka does not specifically teach drying and debindering steps.
Poszmik, directed to a metallurgical powder composition, teaches that a conventional powder composition making technique involves admixing the metal-based powder with lubricant, alloying powders, and binder using a blender, for example.  Para. [0065].  A solvent is added to wet the particles, and the mixture is mixed (stirring the mixture).  Para. [0066].  The solvent in the powder mixture is removed by evaporation by heating (drying step of heating the entire mixture to dry the solvent contained in the mixture).  Para. [0066].  
Binders facilitate adhesion of the components of the powder metallurgical composition together making it easier to bond different components present in the powder metallurgical composition.  Para. [0060].  Solvents help in wetting particles and cause polymeric particles to become tacky and adhere or bond to surfaces of base metal particles.  Para. [0066].
It would have been obvious to one of ordinary skill in the art to have applied to the coating process of Poszmik and added a binder and solvent to the magnesium alloy chips and carbon powder of Mitooka because the binder and solvent would facilitate adhesion of the carbon onto the magnesium alloy chips, thereby achieving the coated structure desired by Mitooka.  Furthermore, it would have been obvious to one of ordinary skill in the art to have dried the solvent because it is merely a temporary component for promoting wetting and forms no part of the final powder particle composition.
Poszmik teaches that the solvent is a conventional solvent commonly known to those skilled in the metallurgical arts (para. [0066]), but does not specify that the solvent is organic.  Poszmik teaches that the binder is a low-melting substance (para. [0063]), but does not explicitly teach its removal (debindering) from the dried powder.
Höhne, directed to metal powder granulates and methods of making them, teaches that binders and solvents are removed by heating (debindering by heating to remove at least part of the binder) and leave no residues.  Col. 4, lines 35-46; col. 5, lines 14-15.  The solvent can consist of organic compounds and/or water.  Col. 4, lines 49-52, 61-62.
It would have been obvious, therefore, to have removed the binder of Mitooka in view of Poszmik because its removal would decrease the presence of impurities by leaving no residues behind.  Additionally, Poszmik teaches that the role of binders is to adhere (para. [0060]) and they are often low melting, such as wax, suggesting that the binder is intentionally removed rather than being robust and for permanent inclusion in the powder.
Poszmik teaches removing the solvent in the powder mixture by evaporation by heating (para. [0066]), but does not specify a duration of the drying step.
However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  See MPEP § 2144.05(II).  In the present instance, drying time is a result-effective variable because it would directly affect how much solvent is removed.  For example, Hanejko, directed to methods of making annealable insulated metal-based powder particles, teaches that drying times can be as little as one minute at the highest temperatures or as long as 5 hours (300 minutes) at the lowest temperatures, with the relationship of the length of the heat treatment varying inversely with the temperature of the drying.  Para. [0044].  Therefore, for a particular solvent quantity having a vaporization temperature, it would have been obvious to one of ordinary skill in the art to have varied the drying time of Mitooka in view of Poszmik based on the heating temperature of the drying step in order to achieve a desired level of moisture removal over a period of time deemed acceptable in duration for the drying step of the manufacturing process.
Regarding claim 2, Mitooka teaches that the carbon powder can be carbon black, graphite, or coke (second powder contains C as a main component).  Para. [0039-[0041].
Regarding claim 3, Poszmik teaches mixing (stirring) and drying (para. [0066]), but does not teach conducting these steps alternately for a plurality of times.  However, because stirring exposes more of volume of the mixture to the heat source, it would have been obvious to one of ordinary skill in the art to have repeated drying and stirring in an alternate manner in order increase the quantities of volumes of powder mixture that are exposed to the heat source, thereby making the drying process faster and more complete.
Further regarding claim 3, Hanejko discloses a process where metal-based core particles and carrier liquid are fed through an atomizing nozzle, and the liquid is evaporated.  Para. [0048].  The particles are further dried in order to eliminate any residual carrier liquid.  Para. [0049].  It would have been obvious to one of ordinary skill in the art to have repeated the drying step, as disclosed in Hanejko, for as many times as needed in the process of Mitooka in view of Poszmik because elimination of solvent would keep contamination and residue levels low.  This is supported by Höhne, which teaches that solvents are removed by heating and leave no residues.  Col. 4, lines 35-46; col. 5, lines 14-15.
Although Hanejko does not specifically teach repeating a mixing step, it further would have been obvious to one of ordinary skill in the art to have mixed (stirred) between drying steps because exposing new volumes of to the heat source would expedite the drying process, making it faster and more complete.  This is suggested by Poszmik, which teaches that mixing can be continued during solvent removal, which aids in the evaporation of the solvent.  Para. [0066].  
Regarding claim 4, Poszmik teaches that the solvent in the powder mixture is removed by evaporation by heating and that mixing can be continued during solvent removal (drying and stirring are performed at the same time), which aids in the evaporation of the solvent.  Para. [0066].  
Regarding claims 5 and 6, Höhne teaches common binders that are removed at a temperature range of less than 650oC (col. 4, lines 61-67), which overlaps the claimed ranges.

Response to Arguments
Applicant’s arguments with respect to Larink (US 2006/0219056 (A1)) have been considered, but they are moot because the Office action does not rely on this reference to reject the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 15, 2022